Case 4:18-cr-40026-TSH Document 45 Filed 09/19/19 Page 1 of 1

 

 

 

a
AO 442 (Rev. LI/I1) Arrest Warrant Eypen
fig Ul Bs "7 ; ne
to dae VG OFFICE
UNITED STATES DISTRICT COURT
for the PNP 1g AMoQ nm,
HO o8
District of Massachusetts ie pera
. ie ” ig ip h
US7 RID roe COURT
United States of America HASS. HW
v. ) 7 -T5
Richard Rogers ) Case No. Y-C Y 40 Ga 6
)
)
)
)
Defendant
ARREST WARRANT Ss ¢§
, a 4
To: Any authorized law enforcement officer m= 2 =
“ »
On
Crm
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnec&& niQgimn
(name of person to be arrested) Richard Rogers 2 Bea
m $5
4

who is accused of an offense or violation based on the following document filed with the court:

@ Indictment O Superseding Indictment © Information

© Probation Violation Petition OC) Supervised Release Violation Petition

This offense is briefly described as follows:
Tax Evasion in violation of Title 26 United States Code Section 7201.

  

Issuing offiger’s signature

Date: 06/14/2018

CJ Superseding Information © Cofhplaing}
Violation Notice O Order of the Court

   

City and state: | Worcester, Massachusetts Lisa, “Bel paal io, Deputy Clerk
Printed name and litle

 

 

Return

 

This warrant was received on (date) , and the person was arrested on (date)

 

at (city and state)

 

Date:
Arresting officer’s signature

 

Printed name and title

 

 

 

 
